(Por la Corte, a propuesta
del Juez Presidente Sr. Del Toro.)
Por cuanto, condenado José Benítez Sampayo por la Corte de-Distrito de San Juan a un mes de cárcel como autor de un delito-de portar armas, apeló para ante este Tribunal alegando error ma-nifiesto en la apreciación de la prueba y error manifiesto en la ad-misión de la'misma, y
POR cuanto, examinada la evidencia encontramos que sostiene la. conclusión a que llegó la corte de distrito en cuanto a la culpabilidad del acusado, no habiéndose en tal virtud cometido el-primer error-señalado, y
POR cuanto, el segundo tampoco fué cometido, ya que manifes-taciones hechas en el momento de la ocurrencia del hecho por perso-nas presentes, a saber, exclamaciones tales como “esa mujer tiene el revólver,” son admisibles como parte del res gestae, sin‘que tampoco conste que la convicción del- acusado se hubiera basado en dichas ma-nifestaciones :
Pon tanto, debe declararse como se declara sin lugar el recursoy confirmarse como se confirma la sentencia apelada que dictó la Corte de Distrito de San Juan el 10 de marzo de 1942.